t c memo united_states tax_court w zintl construction inc petitioner v commissioner of internal revenue respondent docket no 21741-14l filed date thomas m regan for petitioner christina l cook for respondent memorandum opinion pugh judge petitioner petitioned the court for review of respondent’s notice_of_determination concerning collection action s under and or sustaining notices of intent to levy levy notices and a notice of federal tax unless otherwise indicated all section references are the internal_revenue_code_of_1986 as amended and in effect at all relevant times rule references are continued lien filing with respect petitioner’s outstanding employment_tax liabilities from forms employer’s annual federal unemployment futa_tax return for and and form sec_941 employer’s quarterly federal tax_return for the quarterly periods ending date march june september and date and march and date underlying liabilities the underlying liabilities totaled dollar_figure as of date this case is before the court on cross-motions for summary_judgment pursuant to rule a we are asked specifically whether respondent abused his discretion by valuing petitioner as a going concern and on that basis rejecting petitioner’s offer_in_compromise oic as substantially below petitioner’s reasonable collection potential rcp background the following facts are based on the parties’ pleadings and the parties’ summary_judgment motions including the attached affidavits and exhibits petitioner a c_corporation wholly owned by william and ann zintl is a commercial construction subcontractor with a principal_place_of_business in continued to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar minnesota on date respondent sent a notice_of_intent_to_levy to petitioner with respect to its employment_tax liabilities from form sec_941 for the quarterly periods ending june september and date and march and date and forms for and in response on date petitioner submitted form request for a collection_due_process or equivalent_hearing on date respondent sent a notice_of_intent_to_levy to petitioner with respect to its form_941 unpaid tax_liability for the period ended on date in response on date petitioner submitted form on date respondent sent a notice_of_intent_to_levy to petitioner with respect to its form_941 unpaid tax_liability for the period ended on date in response on date petitioner submitted form on all forms petitioner checked offer_in_compromise as a collection alternative and wrote we believe that it is premature to take collection action in this matter an offer_in_compromise is an appropriate collection alternative on a form_656 offer_in_compromise submitted on date petitioner made an oic of dollar_figure million in support thereof petitioner provided a profit and loss statement and a balance_sheet ending date and a summary appraisal report by hoff appraisal associates dated february indicating a forced liquidation value for petitioner’s machinery and equipment of dollar_figure in an accompanying letter to settlement officer so albright petitioner indicated an accounts_receivable balance of dollar_figure as of date after quoting the internal_revenue_manual irm regarding the proper treatment of accounts_receivable the letter explained that zintl is profitable and its receivables are part of the income stream required for the production_of_income the company must pay for materials and labor to continue operating without the income flow from these receivables the business could not operate petitioner also explained that t he liquidation of zintl’s inventory machinery and equipment would end its ability to operate zintl recently sold all of the assets it could spare to satisfy an obligation to citizens state bank that was secured_by its inventory and equipment so albright requested additional documentation including a valuation of the business as a going concern and a copy of the equipment appraisal listing the fair_market_value of petitioner’s physical assets petitioner sent the documents requested including a going-concern appraisal prepared by shenehon co dated date the going-concern appraisal estimated a going-concern fair_market_value of dollar_figure using three valuation methods each of which subtracted accrued payroll tax_liability and interest of dollar_figure the largest single asset reflected in the appraisal was the accounts_receivable in excess of dollar_figure million at the end of petitioner’s fiscal_year ending date3 and the largest single liability was the payroll tax_liability the appraisal did not include the accumulated penalties on the tax_liability estimated to be dollar_figure the appraisal assigned no value to goodwill the appraisal also estimated a liquidation value for the company of negative dollar_figure in a letter dated date so albright responded the appraisal estimated the value of the business to be dollar_figure after allowing for the irs debt of dollar_figure in other words the value of the business for purposes of the oic is estimated to be dollar_figure in determining the reasonable collection potential in an oic the irs would generally reduce the asset values by as a result in this case the reasonable collection potential is computed to be dollar_figure dollar_figure x so albright gave petitioner an opportunity to submit an amended oic in an amount at least equal to the reasonable collection potential and stated that he likely would reject the original dollar_figure million offer if an amended offer were not received by date by letter dated date petitioner disagreed with the receivables figure included over dollar_figure million in receivables for projects that were not yet completed the appraisal assumed that collecting these receivables for projects not yet completed would be doubtful and therefore reduced the accounts_receivable by this amount when calculating the liquidation value of petitioner the use of the going concern valuation of zintl to calculate an acceptable offer_in_compromise amount on date so albright issued petitioner a letter stating that he had been unable to find anything to indicate that the going-concern value cannot be used in determining the rcp when the taxpayer is a business as opposed to when the taxpayer is the shareholder of a business the letter advised petitioner that any oic had to cover all of the tax owed and at least some of the penalties and interest and explained the basis for this conclusion relating to the growth of the business over the period the business was delinquent on its tax obligations and the enhanced going-concern value due to this growth so albright calculated the unpaid taxes to be approximately dollar_figure and the total liability with penalties and interest to be dollar_figure finally he advised petitioner that if it wanted to amend the oic to reflect the computed rcp of dollar_figure it should submit an amended form_656 by date in a date meeting and subsequent calls petitioner advised so albright that it was unable to secure financing to fund a dollar_figure million oic but was continuing to work with banks on financing on date petitioner’s attorney notified so albright that petitioner anticipated receiving a loan of dollar_figure million that if approved would allow petitioner to increase its oic to dollar_figure in the case activity record so albright noted among other concerns that the deadline for increasing the oic had lapsed and the loan had not yet been approved so albright indicated that he had a number of other reasons for rejecting petitioner’s oic on public policy grounds but would recommend rejection based on rcp rather than public policy on date respondent issued a notice_of_determination rejecting petitioner’s offer of dollar_figure million because its rcp exceeded that amount and sustaining the disputed collection actions discussion i summary_judgment rule b provides in part that after a motion for summary_judgment and an opposing response are filed a decision shall be rendered if the pleadings and any other acceptable materials together with the affidavits or declarations if any show that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 the parties agree that there are no disputed material facts and therefore summary_judgment is appropriate ii analysis where as here there is no dispute as to the taxpayer’s underlying liabilities we review the appeals office’s determination for abuse_of_discretion 114_tc_176 see also 114_tc_604 an abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir we do not substitute our judgment for that of the settlement officer as to the acceptability of a particular offer see eg 136_tc_475 aff’d 502_fedappx_1 d c cir if the settlement officer follows all statutory and administrative guidelines and provides a reasoned balanced decision the court will not reweigh the equities see 497_f3d_828 8th cir generally the settlement officer does not abuse his or her discretion by rejecting an offer_in_compromise in accordance with the guidelines set forth in the irm see veneziano v commissioner tcmemo_2011_160 finding that settlement officer did not err in following irm guidelines and determining that taxpayer did not qualify for oic based on effective tax_administration or doubt as to collectibility with special circumstances schulman v commissioner t c memo upholding a settlement officer’s proposed monthly installment_payment computed under irm guidelines sec_7122 authorizes the irs to compromise an outstanding tax_liability based on doubt as to collectibility sec_301 7122-l b proced admin regs doubt as to collectibility exists in any case where the taxpayer’s assets and income are less than the full amount of the liability id subpara generally an oic will be accepted if it is unlikely that the tax can be collected in full and the oic reasonably reflects the amount the irs could collect through administrative and judicial collection remedies see revproc_2003_71 sec_4 2003_2_cb_517 absent a showing of special circumstances settlement officers are directed to reject offers substantially below the taxpayer’s rcp when the oic is premised on doubt as to collectibility id the main components of a taxpayer’s rcp are realizable net equity in the taxpayer’s assets and the taxpayer’s net future income see johnson v commissioner t c pincite irm pt date the only issue in dispute is whether so albright abused his discretion by using the going-concern value as described in irm pt dollar_figure date to calculate petitioner’s rcp as that was the only reason given in the notice_of_determination for rejecting petitioner’s oic we therefore must decide whether so albright’s calculation of rcp was reasonable see johnson v commissioner t c pincite irm pt dollar_figure states as relevant evaluation of a business as a going concern is sometimes necessary when determining rcp of an operating business owned individually or by a corporation partnership or llc this analysis recognizes that a business may be worth more than the sum of its parts when sold as a going concern to determine the value of a business as a going concern consider the value of assets future income and intangible assets such as - ability or reputation of a professional - established customer base - prominent location - well known trade names trade marks or telephone number - possession of government licenses copyrights or patents generally the difference between what an ongoing business would realize if sold on the open market as a going concern and the traditional rcp analysis is attributable to the value of these intangibles generally the value of a business as a going concern would not be included in rcp of a viable ongoing business unless the value is substantially greater than the income produced by the business petitioner contends that the going-concern valuation method in irm pt dollar_figure applies only when the taxpayer is the owner of a business it cannot apply when the taxpayer is the business this is because the irs can never collect the going-concern value by levying and seizing all the assets from the taxpayer according to petitioner petitioner further argues that if the irm provision allows respondent to use the going-concern valuation method to determine petitioner’s rcp then the irm provision itself is an abuse_of_discretion by the irs respondent contends that there is nothing prohibiting the irs from selling the business off as a going concern after seizing it in effect petitioner asks us to decide that use of the going-concern value of a business is never appropriate when the business being valued is the taxpayer we cannot so conclude nor need we because we find that so albright’s calculation of rcp was faulty for a different reason in calculating petitioner’s rcp so albright increased petitioner’s going-concern value by the amount of the unpaid tax_liability that the appraisal took into account in its calculation of value and based his determination of rcp solely on this modified value this modification to the value at first blush seems logical reducing petitioner’s going-concern value by its tax_liability when determining how much of this tax_liability petitioner can pay would seem to double count the tax_liability and provide a boon to a business taxpayer whose tax debt is part of the business being valued it is this tax_liability that will be satisfied with the oic after all the problem is that the going-concern value is intended to give some indication of the value of petitioner as a continuing business that is what a third party might pay to buy petitioner as a whole including all of its assets and liabilities no third party would buy petitioner without taking into account the unpaid tax_liability and the record shows that petitioner could not obtain financing for the modified amount either this highlights the logical difficulty of using going- concern value--which presumes that a taxpayer can sell itself--to determine rcp nonetheless we cannot conclude that consideration of the going-concern value and the information in the appraisal is irrelevant or that the settlement officer may not consider this information including the specific assets and liabilities including the tax_liability on remand we also do not hold that petitioner’s offer was reasonable we hold only that so albright’s rejection of petitioner’s oic solely on the basis of his calculation of rcp that used petitioner’s going-concern valuation but disregarded completely its tax_liability was not reasonable on this record conclusion we hold that so albright’s calculation of petitioner’s rcp was not reasonable on the record before us accordingly we will remand this case to the office of appeals for the purpose of having it determine petitioner’s rcp to reflect the foregoing an appropriate order will be issued
